
	
		I
		112th CONGRESS
		1st Session
		H. R. 1576
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. King of New York
			 (for himself, Mr. Rangel,
			 Mr. Paul, Mr. Grimm, Mr.
			 Meeks, Mr. Huizenga of
			 Michigan, and Mr. Tiberi)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  penalty-free withdrawals from individual retirement plans for adoption
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Dave Thomas Adoption Act of
			 2011.
		2.Penalty-free
			 withdrawals from individual retirement plans for adoption expenses
			(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(H)Qualified
				adoption expenses
						(i)In
				generalDistributions from an individual retirement plan to the
				extent that the amount of such distributions does not exceed the lesser
				of—
							(I)$10,000 for the
				taxable year with respect to the adoption of a child, or
							(II)the amount
				determined under clause (ii).
							(ii)Determination
				of expenses not covered by creditThe amount determined under
				this clause is the excess (if any) of—
							(I)the qualified
				adoption expenses (as defined in section 23(d)) paid by the taxpayer during the
				taxable year with respect to the adoption of such child, over
							(II)the amount of the
				credit allowable under section 23 for such expenses (determined as if such
				credit were allowed for such year without regard to any limitation based on
				liability for tax).
							(iii)Special rules
				for child with special needsIn the case of an adoption of a
				child with special needs (as defined in section 23(d)(3))—
							(I)subclauses (I) and
				(II) of clause (i) shall not apply, and
							(II)a distribution
				during the applicable period from an individual retirement plan with respect to
				such adoption shall not be taken into account under this subparagraph to the
				extent that such distribution, when added to all other distributions with
				respect to such adoption from individual retirement plans for the applicable
				period, exceeds $10,000.
							For purposes
				of subclause (II), the term applicable period means the 3-taxable
				year period beginning with the taxable year in which such adoption becomes
				final.(iv)Ordering
				ruleDistributions shall not be taken into account under clause
				(i) if such distributions are described in subparagraph (A), (C), (D), (E),
				(F), or (G) or to the extent paragraph (1) does not apply to such distributions
				by reason of subparagraph
				(B).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions after the date of the enactment of this Act.
			
